Citation Nr: 1540528	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-34 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension benefits since October 1, 2013.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  He died on August [redacted], 2013.  The Appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's death occurred during the course of his appeal of a denial of service connection for Parkinson's disease; in November 2013, the Appellant was substituted for the Veteran in order to pursue the appeal to resolution.  

In July 2014, the PMC granted entitlement to death pension benefits effective August 1, 2013, and terminated death benefits effective October 1, 2013, based upon the Appellant's countable income after that date.  Although death pension was granted from August 1, 2013 to October 1, 2013, this does not represent a full grant of the benefit sought on appeal; thus, the issue of entitlement to death pension benefits since October 1, 2013, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The issue of entitlement to death pension benefits since October 1, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was diagnosed with Parkinson's disease. 

2.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to dioxin-containing herbicides.

3.  Parkinson's disease is presumed to be etiologically related to exposure to such herbicides.
 
4.   The Veteran's death certificate lists the immediate cause of his death as Parkinson's disease.  

5.  The cause of the Veteran's death is attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Parkinson's Disease

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

If a veteran was exposed to a dioxin-containing herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R.           § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The Veteran's military records reflect that he served in the Republic of Vietnam during the relevant time period.  Thus, exposure to herbicides is presumed.  Id.  

In April 2010, the Veteran sought treatment for a tremor in his right arm.  In August 2010, a VA neurologist attributed the Veteran's symptoms to Parkinson's disease.  According to an April 2011 VA neurological consultation record, the Veteran was referred for a private neurological consult in January 2011.  The private neurologist, Dr. F.N., concluded that the Veteran's symptoms were best described as corticobasal degeneration, a disease which has symptoms that are similar to Parkinson's disease.  The neurologist who evaluated the Veteran in April 2011 concurred with Dr. N.'s assessment.  Thus, the salient question in this matter is whether the Veteran had Parkinson's disease, or whether his symptoms are best attributed to another diagnosis.  

An August 2011 VA opinion states unequivocally that the Veteran's symptoms were "parkinsonism," and that a diagnosis of Parkinson's disease was excluded.  Notably, in January 2012, Dr. N., the private neurologist who had originally diagnosed the Veteran with corticobasal degeneration, provided a VA Disability Benefits Questionnaire diagnosing the Veteran with Parkinson's disease, not corticobasal degeneration.   

In November 2013, after the Veteran's death, a VA medical opinion was sought on the question of whether the Veteran's symptoms were appropriately characterized as Parkinson's disease.  The opinion indicates that there is "no clear evidence reviewed for a diagnosis of Parkinson's disease."  However, it is unsigned by any VA medical professional; thus, it is of limited probative value.  

The Veteran's death certificate lists Parkinson's disease as the immediate cause of his death.  

The probative evidence of record consists of findings by medical doctors and specialists in neurology, who are competent to diagnose the Veteran's symptoms.  Each opinion is based upon the physician's personal evaluation of the Veteran and their own professional judgment.  As a result, the evidence is at least in equipoise with respect to the likelihood that the Veteran's symptoms are attributable to Parkinson's disease, particularly when the death certificate lists Parkinson's disease as the cause of death.  

As detailed above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, and Parkinson's disease is a disease that is presumed to be etiologically related to such exposure.  Thus, when reasonable doubt is resolved in favor of the Appellant, service connection for Parkinson's disease is warranted.

Service Connection for the Cause of the Veteran's Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 .

The Veteran's death certificate lists Parkinson's disease as the immediate cause of his death.  As detailed above, the Veteran's Parkinson's disease is attributable to his active service.  Service connection for the cause of the Veteran's death is therefore warranted.  



ORDER

Service connection for Parkinson's disease is granted.

Service connection for the cause of the Veteran's death is granted.  


REMAND

The AOJ denied the Appellant's claim for entitlement to nonservice-connected death pension benefits on the basis that, as of October 1, 2013, her income exceeded the annual limit set by law for death pension.  

Death pension benefits are generally available for surviving spouses of veterans who served during a period of war.  38 U.S.C.A. § 1521(a).  A surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; and if the veteran received or was entitled to receive VA compensation for a service-connected disability during his lifetime; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the Veteran's last illness and burial and for the veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (Maximum Annual Pension Rate (MAPR)) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

The AOJ has not determined whether the Appellant's income exceeded the annual limits set for any period subsequent to October 1, 2013.  Additionally, the Appellant has not provided, or been asked to provide, an Improved Pension Eligibility Report for any possible periods of eligibility.  Remand is required so that the Appellant may have the opportunity to provide this information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Appellant updated Improved Pension Eligibility Reports and information pertaining to any unreimbursed medical expenses (Medical Expense Reports) from October 1, 2013 to the present, and associate the information with the claims file.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


